DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 20210160839 A1).
Regarding claim 1, Ma et al. disclose a method for wireless communication at a user equipment (UE), 2comprising: 3receiving, from a base station, a group-based acknowledgment feedback 4configuration for at least a first group of downlink transmissions to the UE (paragraph [0142]; DCI is used for configuring resources for transmissions of second downlink data (N groups of second data) and that groups (N groups) of acknowledgement information is determined based on the configured resources) (paragraph [0045]; groups of acknowledgements information are determined based on the DCI format corresponding to the groups of second downlink data); 5receiving, from the base station, at least a first semi-persistent scheduling 6configuration that indicates resources for a plurality of downlink semi-persistent scheduling 7transmissions to the UE (paragraphs [0065] [0068]; first downlink data is scheduled using semi-persistent scheduling by sending an activation DCI that indicates resources for the first downlink data) (paragraph [0125]; the first downlink data may be divided into groups); 8determining a first group-based feedback codebook of the first group of 9downlink transmissions (paragraph [0142]; groups of acknowledgement information for the groups of second downlink data is determined) (paragraph [0020]; acknowledgement codebook may carry acknowledgement information for the second downlink data); 10determining, independently from the first group-based feedback codebook, at 11least a first acknowledgment feedback indication for a first downlink semi-persistent 12scheduling transmission (paragraph [0081]; acknowledgement information for the first downlink data is determined) (paragraph [0091]; acknowledgement codebook may be used to carry acknowledgement information for the first downlink data); and 13transmitting the first group-based feedback codebook and the first 14acknowledgment feedback indication to the base station (paragraph [0034]; acknowledgement codebooks corresponding to groups of acknowledgement information for the second downlink data and groups of acknowledgement information for the first downlink data are transmitted by the terminal).
Regarding claim 6, Ma et al. disclose an apparatus for wireless communication at a user equipment (UE), 2comprising: 3a processor, memory in electronic communication with the processor; and a processor, 5instructions stored in the memory, wherein the instructions are executable by 6the processor to: 7receive, from a base station, a group-based acknowledgment feedback 8configuration for at least a first group of downlink transmissions to the UE (paragraph [0142]; DCI is used for configuring resources for transmissions of second downlink data (N groups of second data) and that groups (N groups) of acknowledgement information is determined based on the configured resources) (paragraph [0045]; groups of acknowledgements information are determined based on the DCI format corresponding to the groups of second downlink data); 9receive, from the base station, at least a first semi-persistent scheduling 10configuration that indicates resources for a plurality of downlink semi-persistent scheduling transmissions to the UE (paragraphs [0065] [0068]; first downlink data is scheduled using semi-persistent scheduling by sending an activation DCI that indicates resources for the first downlink data) (paragraph [0125]; the first downlink data may be divided into groups); determine a first group-based feedback codebook of the first group of downlink transmissions (paragraph [0142]; groups of acknowledgement information for the groups of second downlink data is determined) (paragraph [0020]; acknowledgement codebook may carry acknowledgement information for the second downlink data); determine, independently from the first group-based feedback 15codebook, at least a first acknowledgment feedback indication for a first downlink semi-persistent scheduling transmission (paragraph [0081]; acknowledgement information for the first downlink data is determined) (paragraph [0091]; acknowledgement codebook may be used to carry acknowledgement information for the first downlink data); and transmit the first group-based feedback codebook and the first acknowledgement feedback indication to the base station (paragraph [0034]; acknowledgement codebooks corresponding to groups of acknowledgement information for the second downlink data and groups of acknowledgement information for the first downlink data are transmitted by the terminal).
1 Regarding claim 11, Ma et al. disclose a method for wireless communication, comprising: 2transmitting, to a user equipment (UE), a group-based acknowledgment 3feedback configuration for at least a first group of downlink transmissions to the UE (paragraph [0142]; DCI is used for configuring resources for transmissions of second downlink data (N groups of second data) and that groups (N groups) of acknowledgement information is determined based on the configured resources) (paragraph [0045]; groups of acknowledgements information are determined based on the DCI format corresponding to the groups of second downlink data); 4transmitting, to the UE, at least a first semi-persistent scheduling configuration 5that indicates resources for a plurality of downlink semi-persistent scheduling transmissions 6to the UE (paragraphs [0065] [0068]; first downlink data is scheduled using semi-persistent scheduling by sending an activation DCI that indicates resources for the first downlink data) (paragraph [0125]; the first downlink data may be divided into groups); 7receiving, from the UE, a first group-based feedback codebook of the first 8group of downlink transmissions; and 9receiving, from the UE, a first acknowledgment feedback indication for a first 10downlink semi-persistent scheduling transmission (paragraph [0142]; groups of acknowledgement information for the groups of second downlink data is determined) (paragraph [0020]; acknowledgement codebook may carry acknowledgement information for the second downlink data) (paragraph [0081]; acknowledgement information for the first downlink data is determined) (paragraph [0091]; acknowledgement codebook may be used to carry acknowledgement information for the first downlink data) (paragraph [0034]; acknowledgement codebooks corresponding to groups of acknowledgement information for the second downlink data and groups of acknowledgement information for the first downlink data are transmitted by the terminal).
Regarding claim 16, Ma et al. disclose an apparatus for wireless communication, comprising: 2a processor, memory in electronic communication with the processor; and a processor, 5instructions stored in the memory, wherein the instructions are executable by 6the processor to: transmit, to a user equipment (UE), a group-based acknowledgment 7feedback configuration for at least a first group of downlink transmissions to the UE (paragraph [0142]; DCI is used for configuring resources for transmissions of second downlink data (N groups of second data) and that groups (N groups) of acknowledgement information is determined based on the configured resources) (paragraph [0045]; groups of acknowledgements information are determined based on the DCI format corresponding to the groups of second downlink data); 8transmit, to the UE, at least a first semi-persistent scheduling 9configuration that indicates resources for a plurality of downlink semi-persistent scheduling transmissions to the UE (paragraphs [0065] [0068]; first downlink data is scheduled using semi-persistent scheduling by sending an activation DCI that indicates resources for the first downlink data) (paragraph [0125]; the first downlink data may be divided into groups); receive, from the UE, a first group-based feedback codebook of the first group of downlink transmissions; and receive, from the UE, a first acknowledgment feedback indication for a 14first downlink semi-persistent scheduling transmission separately from receiving the first group-based feedback codebook (paragraph [0142]; groups of acknowledgement information for the groups of second downlink data is determined) (paragraph [0020]; acknowledgement codebook may carry acknowledgement information for the second downlink data) (paragraph [0081]; acknowledgement information for the first downlink data is determined) (paragraph [0091]; acknowledgement codebook may be used to carry acknowledgement information for the first downlink data) (paragraph [0034]; acknowledgement codebooks corresponding to groups of acknowledgement information for the second downlink data and groups of acknowledgement information for the first downlink data are transmitted by the terminal). 
Claim(s) 1, 5, 6, 10, 11, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng et al. (US 20200213044 A1).
Regarding claim 1, Peng et al. disclose a method for wireless communication at a user equipment (UE), 2comprising: 3receiving, from a base station, a group-based acknowledgment feedback 4configuration for at least a first group of downlink transmissions to the UE (paragraph [0035] and fig. 8; first DCI is used to indicate to feed back CBG HARQ-ACK information for data scheduled by the first DCI); (paragraph [0035] and fig. 8; second DCI is used to indicate to feedback TB HARQ-ACK information for data scheduled by using the second DCI); 8determining a first group-based feedback codebook of the first group of 9downlink transmissions (paragraph [0164]; second HARQ-ACK codebook (dynamic) is related to the scheduled PDSCHs/CBGs); 10determining, independently from the first group-based feedback codebook, at 11least a first acknowledgment feedback indication for a first downlink semi-persistent 12scheduling transmission (paragraphs [0163-0164]; first HARQ-ACK codebook (semi-persistent) is unrelated to the scheduled PDSCHs/CBGs. If SPS PDSCH transmission is activated, the HARQ-ACK codebook information may include decoding result information); and 13transmitting the first group-based feedback codebook and the first 14acknowledgment feedback indication to the base station (paragraph [0064]; codebooks (for dynamic and semi-persistent) may be transmitted together).
Regarding claim 5, Peng et al. further suggest 2receiving, from the base station, a downlink control information 3communication that releases the first semi-persistent scheduling configuration that was 4previously activated at the UE (paragraph [0087]; DCI with DAI value corresponding to DAI field indicating PDCCH release through semi-persistent scheduling).
Regarding claim 6, Peng et al. disclose a n apparatus for wireless communication at a user equipment (UE), 2comprising: 3a processor, memory in electronic communication with the processor; and a processor, 5instructions stored in the (paragraph [0035] and fig. 8; first DCI is used to indicate to feed back CBG HARQ-ACK information for data scheduled by the first DCI); 9receive, from the base station, at least a first semi-persistent scheduling 10configuration that indicates resources for a plurality of downlink semi-persistent scheduling transmissions to the UE (paragraph [0035] and fig. 8; second DCI is used to indicate to feedback TB HARQ-ACK information for data scheduled by using the second DCI); determine a first group-based feedback codebook of the first group of downlink transmissions (paragraph [0164]; second HARQ-ACK codebook (dynamic) is related to the scheduled PDSCHs/CBGs); determine, independently from the first group-based feedback 15codebook, at least a first acknowledgment feedback indication for a first downlink semi-persistent scheduling transmission (paragraphs [0163-0164]; first HARQ-ACK codebook (semi-persistent) is unrelated to the scheduled PDSCHs/CBGs. If SPS PDSCH transmission is activated, the HARQ-ACK codebook information may include decoding result information); and transmit the first group-based feedback codebook and the first acknowledgement feedback indication to the base station (paragraph [0064]; codebooks (for dynamic and semi-persistent) may be transmitted together).
Regarding claim 10, Peng et al. further suggest 2receiving, from the base station, a downlink control information 3communication that releases the first semi-persistent scheduling configuration that was 4previously activated at the UE (paragraph [0087]; DCI with DAI value corresponding to DAI field indicating PDCCH release through semi-persistent scheduling).  
1 Regarding claim 11, Peng et al. disclose a method for wireless communication, comprising: 2transmitting, to a user equipment (UE), a group-based acknowledgment 3feedback configuration for at least a first group of downlink transmissions to the UE (paragraph [0035] and fig. 8; first DCI is used to indicate to feed back CBG HARQ-ACK information for data scheduled by the first DCI); 4transmitting, to the UE, at least a first semi-persistent scheduling configuration 5that indicates resources for a plurality of downlink semi-persistent scheduling transmissions 6to the UE (paragraph [0035] and fig. 8; second DCI is used to indicate to feedback TB HARQ-ACK information for data scheduled by using the second DCI); 7receiving, from the UE, a first group-based feedback codebook of the first 8group of downlink transmissions; and 9receiving, from the UE, a first acknowledgment feedback indication for a first 10downlink semi-persistent scheduling transmission separately from the first group-based 11feedback codebook (paragraph [0164]; second HARQ-ACK codebook (dynamic) is related to the scheduled PDSCHs/CBGs) (paragraphs [0163-0164]; first HARQ-ACK codebook (semi-persistent) is unrelated to the scheduled PDSCHs/CBGs. If SPS PDSCH transmission is activated, the HARQ-ACK codebook information may include decoding result information) (paragraph [0064]; codebooks (for dynamic and semi-persistent) may be transmitted together by the UE).
Regarding claim 15, Peng et al. further suggest 2transmitting, to the UE, a downlink control information communication that 3releases the first semi-persistent scheduling configuration that was previously activated at the 4UE (paragraph [0087]; DCI with DAI value corresponding to DAI field indicating PDCCH release through semi-persistent scheduling).
Regarding claim 16, Peng et al. disclose a n apparatus for wireless communication, comprising: 2a processor, memory in electronic communication with the processor; and a processor, 5instructions stored in the memory, wherein the instructions are executable by 6the processor to: transmit, to a user equipment (UE), a group-based acknowledgment 7feedback configuration for at least a first group of downlink transmissions to the UE (paragraph [0035] and fig. 8; first DCI is used to indicate to feed back CBG HARQ-ACK information for data scheduled by the first DCI); 8transmit, to the UE, at least a first semi-persistent scheduling 9configuration that indicates resources for a plurality of downlink semi-persistent scheduling transmissions to the UE (paragraph [0035] and fig. 8; second DCI is used to indicate to feedback TB HARQ-ACK information for data scheduled by using the second DCI); receive, from the UE, a first group-based feedback codebook of the first group of downlink transmissions; and receive, from the UE, a first acknowledgment feedback indication for a 14first downlink semi-persistent scheduling transmission separately from receiving the first group-based feedback codebook (paragraph [0164]; second HARQ-ACK codebook (dynamic) is related to the scheduled PDSCHs/CBGs) (paragraphs [0163-0164]; first HARQ-ACK codebook (semi-persistent) is unrelated to the scheduled PDSCHs/CBGs. If SPS PDSCH transmission is activated, the HARQ-ACK codebook information may include decoding result information) (paragraph [0064]; codebooks (for dynamic and semi-persistent) may be transmitted together by the UE). 
Regarding claim 20, Peng et al. further suggest 2transmitting, to the UE, a downlink control information communication that 3releases the first semi-persistent scheduling configuration that was previously activated at the UE (paragraph [0087]; DCI with DAI value corresponding to DAI field indicating PDCCH release through semi-persistent scheduling).
Allowable Subject Matter
Claims 2-4, 7-9, 12-14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476